Opinion by
Lewis, C. J.,
full Bench concurring.
At tbe trial of this cause before tbe referee, tbe defendant moved for a continuance, on tbe ground of tbe absence of a material witness.
Tbe referee refused to grant tbe continuance, defendant excepted, and this is one of tbe grounds relied on for a reversal of tbe judgment which was in favor of tbe plaintiffs.
A motion for a continuance is always addressed to tbe sound discretion of tbe Court, and should not be interfered with except where there has been a manifest abuse of tbat discretion. In this case we think tbe affidavit upon which tbe continuance was claimed meets all tbe requirements of tbe statute, and tbe continuance should have been granted.
Other grounds for a reversal of tbe judgment are relied upon by tbe appellants, but as this is sufficient to authorize tbe reversal of tbe judgment, it is unnecessary to pass upon them.
Judgment reversed and a new trial ordered.